  Case 4:20-cv-04094-LLP Document 10 Filed 08/18/20 Page 1 of 2 PageID #: 48




                               UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH DAKOTA
                                    SOUTHERN DIVISION


STEVE LAYTON,                                                          4:20-CV-04094-LLP

                          Plaintiff,

         vs.                                              ORDER GRANTING PLAINTIFF’S MOTION
                                                           TO PROCEED IN FORMA PAUPERIS AND
DARIN YOUNG, Warden at South Dakota State                 REQURING PLAINTIFF TO PAY AN INTIAL
Penitentiary in his individual and official                       PARTIAL FILING FEE
capacity; ALCOCK, Associate Warden at South
Dakota State Penitentiary in his individual and
official capacity; and JENNIFER DRIESKE,
Deputy Warden at South Dakota State
Penitentiary in her individual and official
capacity,
                      Defendants.


        Plaintiff, Steve Layton, filed a pro se lawsuit under 42 U.S.C. § 1983. Doc. 1. Layton

filed a motion for leave to proceed in forma pauperis and provided the Court with his prisoner

trust account report. Docs. 6, 7. Under the Prison Litigation Reform Act (PLRA), a prisoner who

Abrings a civil action or files an appeal in forma pauperis . . . shall be required to pay the full amount

of a filing fee.@ 28 U.S.C. ' 1915(b)(1). The court may, however, accept partial payment of the initial

filing fee where appropriate. Therefore, A >[w]hen an inmate seeks pauper status, the only issue is

whether the inmate pays the entire fee at the initiation of the proceedings or over a period of time

under an installment plan.= @ Henderson v. Norris, 129 F.3d 481, 483 (8th Cir. 1997) (quoting

McGore v. Wrigglesworth, 114 F.3d 601, 604 (6th Cir. 1997)).

        The initial partial filing fee that accompanies an installment plan is calculated according to 28

U.S.C. ' 1915(b)(1), which requires a payment of 20 percent of the greater of:

        (A)     the average monthly deposits to the prisoner=s account; or
        (B)     the average monthly balance in the prisoner=s account for the 6-month period
                immediately preceding the filing of the complaint or notice of appeal.
  Case 4:20-cv-04094-LLP Document 10 Filed 08/18/20 Page 2 of 2 PageID #: 49




Layton has reported an average monthly balance for the past six months to his prisoner trust account

of $182.62, and an average monthly deposit of $151.67 Doc. 7. Based on this information, the court

grants Layton leave to proceed in forma pauperis, but he must pay an initial partial filing fee of $36.52

(20 percent of his average monthly balance). Layton must pay the initial partial filing fee of $36.52

by September 11, 2020. Failure to pay the filing fee by September 11, 2020, will result in dismissal

without prejudice of Layton’s Complaint.

        Thus, it is ORDERED:

    1. That Layton’s motion for leave to proceed in forma pauperis (Doc. 6) is granted. Layton will

        make a payment of $36.52 by September 11, 2020, made payable to the Clerk, U.S. District

        Court. If Layton does not pay the initial partial filing fee by September 11, 2020, his

        Complaint will be dismissed without prejudice. The Court will conduct a 28 U.S.C. § 1915A

        screening and address Layton’s pending motion for appointment of counsel after he pays his

        initial partial filing fee.

    2. That the institution having custody of Layton is directed that whenever the amount in

        Layton’s trust account, exclusive of funds available to him in his frozen account, exceeds

        $10.00, monthly payments that equal 20 percent of the funds credited the preceding month to

        Layton’s trust account shall be forwarded to the U.S. District Court Clerk’s Office under to

        28 U.S.C. § 1915(b)(1), until the $350 filing fee is paid in full.

        DATED August 18 2020.

                                                              BY THE COURT:

        ATTEST:                                                 ________________________________
        MATTHEW W. THELEN, CLERK                               Lawrence L. Piersol
                                                               United States District Judge
        ________________________
